DETAILED ACTION
This office action is in response to RCE filed on 11/25/2020.
Claims 1-20 are pending of which claims 1, 14 and 18 are independent claims.
This application is examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with determining sub-band channel state information associated with the communication link; in response to determining the sub-band channel state information, determining an offset value, wherein the offset value is a difference between the wideband channel state information and the sub-band channel state information; and in response to determining the offset value, transmitting the offset value to the network node equipment.


Claims 1-13 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “…receiving a demodulation reference signal to facilitate channel estimation for a data channel of a communication link with network node equipment; based on the demodulation reference signal and an estimation of a physical downlink shared channel, determining channel state information relating to the data channel; decoding the physical downlink shared channel and a channel quality indicator in a 

Claims 14-17 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 14,    “…transmitting a request to a user equipment to determine channel state information based on a demodulation reference signal; receiving, from the user equipment, the channel state information, wherein the channel state information comprises wideband channel state information associated with a wideband configuration that has been transmitted via radio resource control signaling; based on the channel state information, determining a parameter for a data channel transmission to the user equipment; transmitting the parameter to the user equipment via a downlink control channel; determining, by the user .  


Claim 18-20 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 18,    “… receiving a demodulation reference signal to facilitate channel estimation for a data channel of a communication link with network node equipment; receiving a physical downlink shared channel signal to facilitate channel estimation for the data channel of the communication link with the network node equipment; in response to receiving the demodulation reference signal and the physical downlink shared channel signal, estimating channel state data; decoding the physical downlink shared channel signal and a channel quality indicator in a same slot; in response to estimating the channel state data, transmitting the channel state data to the network node equipment, wherein the transmitting comprises transmitting, via radio resource control signaling, wideband channel state data associated with a wideband configuration; determining sub-band channel state data associated with the communication link; 



The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:


Marinier (US Pub. No. 20190007181) discloses a UE may receive a reference signal to measure channel characteristics. However the disclosure of  Marinier taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with receiving a demodulation reference signal to facilitate channel estimation for a data channel of a communication link with network node equipment; based on the demodulation reference signal and an estimation of a physical downlink shared channel, determining channel state information relating to the data channel; decoding the physical downlink shared channel and a channel quality indicator in a same slot;  in response to determining the channel state information, transmitting the channel state information to the network node equipment, wherein the transmitting comprises transmitting  wideband channel state information associated with a wideband configuration via radio resource control signaling; determining sub-band channel state information associated with the communication 



Lee (US Pub.  20190123881) discloses transmission of CSI when HARQ-ACK is transmitted in a specific SFN or subframe index. However the disclosure of  Lee taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing  with transmitting a request to a user equipment to determine channel state information based on a demodulation reference signal; receiving, from the user equipment, the channel state information, wherein the channel state information comprises wideband channel state information associated with a wideband configuration that has been transmitted via radio resource control signaling; based on the channel state information, determining a parameter for a data channel transmission to the user equipment; transmitting the parameter to the user equipment via a downlink control channel; determining, by the user equipment, wideband channel state information and sub- band channel state information associated with a communication link; and receiving an offset value, from the user equipment, wherein the offset value is based on a difference between the 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477